810 F.2d 203
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.The UNITED ASSOCIATION OF JOURNEYMEN & APPRENTICES OF thePLUMBING & PIPEFITTING INDUSTRY OF the UNITED STATES &CANADA, LOCAL 85, Insurance & Pension Funds, Manny S.Garcia, Robert H. Garrison, Robert A. Gohm, Robert T.Maxwell, Tomie J. Meisel, Kenneth A. Ryan, Albert O. Schram,Frank G. Snyder, George W. Yost, Trustees, Plaintiffs-Appellees,v.BECHTEL POWER CORPORATION, a Nevada corporation, Defendant-Appellant.
No. 86-1883.
United States Court of Appeals, Sixth Circuit.
Nov. 20, 1986.

Before KEITH, MERRITT and WELLFORD, Circuit Judges.

ORDER

1
The plaintiff trust fund brought this action under ERISA seeking to recover fringe benefits contributions allegedly owed by the defendant under a collective bargaining agreement.   In a partial summary judgment entered July 12, 1985, the district court held the defendant contractually bound by the terms of the agreement, but did not reach the issue as to whether the defendant was obligated to pay the amount in controversy.   That issue was reserved for trial.


2
Prior to trial, however, the parties filed a stipulation permitting the court to try initially the defendant's defense that the agreement violated antitrust laws.   In a memorandum opinion and order entered August 22, 1986, the district court found the union's conduct exempt from antitrust scrutiny and dismissed the defense based thereon.   This appeal followed.


3
A judgment is final for purposes of 28 U.S.C. § 1291 "when it terminates all issues presented in the litigation on the merits and leaves nothing to be done except to enforce by execution what has been determined."   Donovan v. Hayden, Stone, Inc., 434 F.2d 619, 620 (6th Cir.1970).   Absent certification for interlocutory appeal under 28 U.S.C. § 1292(b) or Rule 54(b), Federal Rules of Civil Procedure, an order disposing of fewer than all parties or claims is nonappealable.   William B. Tanner Co. v. United States, 575 F.2d 101 (6th Cir.1978).   Oak Construction Co. v. Huron Cement Co., 475 F.2d 1220 (6th Cir.1973).   The district court's order of August 22, 1986 was neither final nor certified for an interlocutory appeal.   Therefore,


4
It is ORDERED that this appeal be and it hereby is dismissed for lack of appellate jurisdiction.   Rule 9(d)(1), Rules of the Sixth Circuit.